UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-7213


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

MARQUISE   D.     CARTER,   a/k/a   Marqise   Carter,   a/k/a   Maruise
Carter,

                   Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:07-cr-00288-CMH-1; 1:09-cv-00503-CMH)


Submitted:      October 20, 2009              Decided:    October 27, 2009


Before TRAXLER, Chief Judge,            NIEMEYER,   Circuit     Judge,    and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marquise D. Carter, Appellant Pro Se.    Jack Hanly, Assistant
United States Attorney, Alexandria, Virginia, Olivia Rose
Hussey, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marquise      D.    Carter         seeks    to     appeal        the   district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.      2009)      motion          and        his      subsequent             motion        for

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge   issues       a      certificate       of    appealability.                28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue     absent   “a      substantial        showing         of   the     denial       of    a

constitutional       right.”            28    U.S.C.      § 2253(c)(2)           (2006).            A

prisoner        satisfies        this        standard      by       demonstrating             that

reasonable       jurists      would       find     that    any       assessment          of     the

constitutional       claims      by     the    district        court      is   debatable           or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Carter has

not made the requisite showing.                    Accordingly, we grant Carter’s

motion to consolidate his appeal of the district court’s orders,

deny a certificate of appealability, and dismiss the appeal.                                       We

dispense      with   oral        argument        because       the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     DISMISSED

                                               2